DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 11/14/2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on newly reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite “flexible circuit board” and “a board that is flexible”, the term “flexible” is a relative term which renders the claim indefinite. The term “flexible” as it is applied to “flexible circuit board” and “a board that is flexible” in the claim is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Note that [0077] The base substrate SUB may include at least one plastic film. The base substrate SUB may be a flexible substrate and may include a plastic substrate, a glass substrate, a metal substrate, or an organic/inorganic composite substrate.
	However, par [0077] of original specification applies to the substrate SUB.
	As such the claims are unclear and indefinite.

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 1, “the a second conductive layer which disposed on the first conductive layer and entirely overlapping with the first conductive layer in a plan view, the second conductive layer having a different material from that of the first conductive layer; and a third conductive layer disposed on the second conductive layer and entirely overlapping with the second conductive layer in the plan view” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over BAE et al. 20150103500 in view of Yoon et al. 6041495.

    PNG
    media_image1.png
    384
    609
    media_image1.png
    Greyscale


Regarding claim 1, fig. 3B of Bae disclose a flexible circuit board for a display panel, comprising: a board 122 that is flexible (par [0125]); 
first connection pads OPD-120 disposed on the board and arranged in a first direction and configured for connection to the display panel (see fig. 4C); 
second connection pads IPD-120 disposed on the board and arranged in the first direction, the second connection pads spaced apart from the first connection pads in a second direction perpendicular to the first direction; and 
a driving chip 125 disposed on the board between the first connection pads and the second connection pads and configured for driving the display panel.
Bae does not disclose of wherein each of the first connection pads comprises: a first conductive layer disposed directly on the board; a second conductive layer which disposed on the first conductive layer and entirely overlapping with the first conductive layer in a plan view, the second conductive layer having a different material from that of the first conductive layer; and a third conductive layer disposed on the second conductive layer and entirely overlapping with the second conductive layer in the plan view, wherein a thickness of the third conductive layer in a thickness direction of the board is less than each of a thickness of the first conductive layer and a thickness of the second conductive layer.

    PNG
    media_image2.png
    393
    430
    media_image2.png
    Greyscale

However, Yoon discloses a method of manufacturing the flexible circuit board comprising a board 238 that is flexible; connection pad 228 wherein the connection pad comprises: a first conductive layer 221 disposed directly on the board; a second conductive layer 229a which disposed on the first conductive layer and entirely overlapping with the first conductive layer in a plan view (this is necessary the case as it is plating process), the second conductive layer having a different material from that of the first conductive layer; and a third conductive layer 229b disposed on the second conductive layer and entirely overlapping with the second conductive layer in the plan view (this is necessary the case as it is plating process), wherein a thickness of the third conductive layer in a thickness direction of the board is less than each of a thickness of the first conductive layer and a thickness of the second conductive layer (see col. 7, lines 17-23) in order to form Ni/Au alloys to protect copper from oxidation and to improve the ability of the bumps to be mounted to external electronics.
In view of such teaching, it would have been obvious to form a board of Bae further comprising wherein each of the first connection pads comprises: a first conductive layer disposed directly on the board; a second conductive layer which disposed on the first conductive layer and entirely overlapping with the first conductive layer in a plan view, the second conductive layer having a different material from that of the first conductive layer; and a third conductive layer disposed on the second conductive layer and entirely overlapping with the second conductive layer in the plan view, wherein a thickness of the third conductive layer in a thickness direction of the board is less than each of a thickness of the first conductive layer and a thickness of the second conductive layer such as taught by Yoon   in order to form a Ni/Au alloy layer to protect the copper layer from oxidation and to improve the ability to be mounted to external electronics.

Regarding claim 2, fig. 6F of Yoon discloses wherein the thickness of the first conductive layer 221 in the thickness direction of the board is greater than the thickness of the second conductive layer 229ain the thickness direction. 
Therefore, it would have been obvious to form a structure of Bae and Yoon comprising wherein the thickness of the first conductive layer in the thickness direction of the board is greater than the thickness of the second conductive layer in the thickness direction in order to form a protection layer on the main conductive layer of the pad.
 
Regarding claim 3, fig. 6 of Yoon discloses wherein a planar area of the third conductive layer is greater than a planar area of the second conductive layer PD, and the planar area of the second conductive layer is greater than a planar area of the first conductive layer as this is part of the plating process. The resulting structure would have been one meeting the claimed limitations. 

Regarding claim 4, Bae and Yoon disclose claim 1, but do not discloses wherein a material of the first conductive layer and a material of the third conductive layer are the same. 
However, it would have been obvious to one of ordinary skill in the art to form a circuit board comprising wherein a material of the first conductive layer and a material of the third conductive layer are the same in order to obtain a desire resistance. Note that although Bae and Yoon do not teach exact the material of the semiconductor film as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Regarding claim 5, fig. 3B of Bae discloses further comprising: first signal lines disposed between the driving chip 125 and the first connection pads and electrically connecting the first connection pads to the driving chip; and second signal lines disposed between the driving chip 125 and the second connection pads and electrically connecting the second connection pads to the driving chip 125. 
 
 


    PNG
    media_image2.png
    393
    430
    media_image2.png
    Greyscale

Regarding claim 9, Yoon discloses a method of manufacturing the flexible circuit board comprising a board 238 that is flexible; connection pad 228 wherein the connection pad comprises: a first conductive layer 221 disposed directly on the board; a second conductive layer 229a which disposed on the first conductive layer and entirely overlapping with the first conductive layer in a plan view (this is necessary the case as it is plating process), the second conductive layer having a different material from that of the first conductive layer; and a third conductive layer 229b disposed on the second conductive layer and entirely overlapping with the second conductive layer in the plan view (this is necessary the case as it is plating process), wherein a thickness of the third conductive layer in a thickness direction of the board is less than each of a thickness of the first conductive layer and a thickness of the second conductive layer (see col. 7, lines 17-23) in order to form Ni/Au alloys to protect copper from oxidation and to improve the ability of the bumps to be mounted to external electronics.
Note Yoon teaching is applicable to forming the second connection pads for the same motivation as stated in claim 1.
In view of such teaching, it would have been obvious to form a board of Bae and Yoon further comprising wherein each of the second connection pads comprises: a fourth conductive layer disposed on the board; a fifth conductive layer disposed on the fourth conductive layer and entirely overlaps with the fourth conductive layer, the fifth conductive layer having a different material from that of the fourth conductive layer; and a sixth conductive layer disposed on the fifth conductive layer and entirely overlapping with the fifth conductive layer such as taught by Yoon   in order to form a Ni/Au alloy layer to protect the copper layer from oxidation and to improve the ability to be mounted to external electronics.

Regarding claim 10, it would have been obvious form a board of Bae and Yoon wherein a material of the first conductive layer and a material of the fourth conductive layer are the same, a material of the second conductive layer and a material of the fifth conductive layer are the same, and a material of the third conductive layer and a material of the sixth conductive layer are the same in order to use the same processing steps.  

Regarding claim 11, Bae and Yoon discloses claim 9, but does not discloses wherein a material of the fourth conductive layer and a material of the sixth conductive layer are the same. 
However, it would have been obvious to one of ordinary skill in the art to an invention of Bae and Yoon wherein a material of the fourth conductive layer and a material of the sixth conductive layer are the same in order to meet the applicant resistance requirement. Note Bae and Yoon does not teach exact the material of the same as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Regarding claim 12, Bae and Yoon discloses claim 9, and fig. 6F of Yoon discloses wherein a thickness of the fourth conductive layer in the thickness direction of the board is greater than a sum of thicknesses of the fifth and sixth conductive layers in the thickness direction.
 
Regarding claim 13, Yoon discloses wherein each of the first to third conductive layers includes a metal. 

Regarding claim 14, Yoon disclose wherein the third conductive layer is not disposed on at least a portion of the second conductive layer (the side bottom portion of the second conductor layer).

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 112 2nd rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829